Mr. Justice Boggs, also dissenting: I also dissent from the opinion of the majority of the court. The statutory enactment' limiting the time in which the holder of a certificate of purchase may take a deed to five years after the expiration of the period allowed for redemption, (Rev. Stat. 1874, chap. 77, sec. 30,) must be read and construed in the light of the state of the law on that subject prior to the enactment of the section. “No statute enters a field which was before entirely unoccupied. It either affirms, modifies or repeals some portion of the previously existing law. In order, therefore, to form a correct estimate of its scope and effect it is necessary to have a thorough understanding of the laws, both common and statutory, which heretofore were applicable to the same subject. Whether the statute affirms the rule of the common law on the same point, or whether it supplements it, supersedes it or displaces it, the legislative enactment must be construed with reference to the common law, for in this way aloné is it possible to reach a just appreciation of its purpose and effect.” (Black on Interpretation of Laws, sec. 95, p. 233.) The intention of the law-makers may be collected from the cause or necessity of the act, and statutes may be construed contrary to the literal meaning- of the words. (Castner v. Walrod, 83 Ill. 171.) “It is universally conceded that one of the most efficient means in ascertaining the legislative intent in the adoption of a new statute is to consider it with reference to the state of the law before its adoption, and particularly with reference to the previous legislation on the same subject.” (Wright v. People, 101 Ill. 126.) In ascertaining the real meaning of a statute we are not confined to the words, but may look to the prior law. Wabash, St. Louis and Pacific Railway Co. v. Binkert, 106 Ill. 298; Catlett v. Young, 143 id. 74. What, then, was the state of the law with reference to the right of the holder of a certificate of purchase to take out a deed when said section 30 of chapter 77 was adopted? The "section was enacted at the session of the General Assembly in the year 1872. In the case of Rucker v. Dooley, 49 Ill. 377, decided in this court in the year 1868, we were called upon to determine as to the efficacy of a certificate of purchase which had been issued at a sale made in 1838 and on which no application had been made for a deed until 1868,—a period of thirty years. During that period the land had been conveyed by holders of adverse title and the holder of the certificate of purchase had never been in possession. We there said (p. 380): “The applicant insists that .there was no time limited within which the holder of a certificate of purchase was required to take out a deed after he became entitled to it. There is, it is admitted, no express legislation on this subject, but there are well established principles of law, quite as potential as positive legislation, in the absence of legislation upon the subject. Secret liens, such as the certificate of purchase may justly be considered, no publicity being given to them by recording them," are not favored in law, and are not usually enforced to the overthrow of rights honestly acquired without any notice of such liens. The analogies of the law must be considered with reference to appellant’s proposition. By statute a judgment is.a lien upon land for seven years, and then, only, when an execution has been taken out 'within a year. * * * Pursuing, in some degree, this same analogy, and for the protection of purchasers for a valuable consideration," without notice of any lien, from the judgment debtor and those claiming under him, we should be inclined to hold, after the lapse of twenty yqars, being the longest time of limitation known to our laws, a sheriff’s deed should not be executed to the holder of a certificate of purc'hase, not under legal disabilities, on the application of the holder to the sheriff, nor by any rule or order of court upon him for such purpose; that such lapse of time shall be considered an insuperable bar to its execution. If the application for a deed be made after the eight years and three months have elapsed, and within twenty years, the same must be made through' the proper court by a rule upon the sheriff to show cause and on notice to parties interested, when the record should show the existence of intermediate purchasers from the judgment debtor, or shall otherwise appear, of the particular lot or tract of land described in the certificate. Although the statute requires the sheriff, on presentation of the certificate of purchase by the holder thereof, to make a deed to such holder if the land be not redeemed, it is in the spirit of this enactment that such presentation and demand for a deed shall be made within a reasonable time, and that reasonable time ought to be, and must be, considered as the time in which the judgment is a lien, plus the fifteen months allowed for redemption. After that time the deed must be sought through the court where the judgment rests and from which the execution issued, and the action of the court on the application must depend on the circumstances of each case.” Within about three years after the rendition of this decision the General Assembly adopted said section 30, fixing five years as the period within which a deed should be taken by the holder of the certificate of purchase. The object and purpose of the enactment is too manifest to be in doubt. It was enacted in view of the holding of this court in Rucker v. Dooley, supra, that the holder of a certificate of purchase who had not entered into possession of the lands should present the same and receive a deed within a reasonable time, and that the time in which a judgment is a lien, viz., seven years, plus the fifteen months allowed for redemption from the sale, should be deemed a reasonable time, and that after that time a deed could only be had on application to a court, upon notice to those in possession of the land, and such application should be determined by the court in view of the circumstances of the case. The principle of this decision is, that the holder of a certificate of purchase, by failing to apply for and obtain a deed within the period of seven years, should be deemed guilty of laches, and for that reason denied the right to a deed if against the rights and interests of other parties in possession. It was then, and still remains, a fundamental rule that laches is not to be imputed to one who is in the peaceable possession of land. (Mills v. Lockwood, 42 Ill. 111; Dorman v. Dorman, 187 id. 154; Wilson v. Byers, 77 id. 76; Boyd v. Boyd, 163 id. 611; Beck Lumber Co. v. Rupp, 188 id. 562.) The possession is notice of the rights of the occupant, and he need not assert his right until occasion arises for him to do so. (Parker v. Shannon, 137 Ill. 376.) The doctrine of laches in respect of the assertion of the ownership of land can only be invoked by one in possession against one out of possession. (Bush v. Stanley, 122 Ill. 406.) If the purchaser had obtained possession of the land, no rule of reason or justice would have justified a decision that mere efflux of time should operate to deprive him of the right to the legal title, for his possession was notice to every one of his rights to a deed, for laches could not be imputed to one in possession. The rule announced in Rucker v. Dooley, supra, therefore had no application to fix the time in which the holder of a certificate of purchase who had obtained and retained possession of the land should be denied the right to demand a deed on the certificate. The law did not impute laches to a purchaser in possession and did not visit upon him the loss of any right because of his failure to take the evidence of title to land of which he had the possession and full beneficial enjoyment. The rule of law which was in force at the time of the adoption of said section 30 fixed a time within which a purchaser of land subject to redemption should, as against the possessor, obtain a deed, and denied him a deed on the ground of laches if he failed to obtain a deed within seven years after he became entitled to demand and receive the same. As is said by Mr. Black in his Interpretation of Laws, no statute enters a field which is entirely unoccupied. It either affirms, modifies or repeals some portion of the previously existing law. Said section 30 did not affirm or repeal the existing rule of law, but only modified it. The section was enacted in view of the state of the law and for the purpose of reducing" the time fixed by this court in which the imputation of laches should become complete, from seven years to five years, but it was not intended to apply to the case of a party who had, under the sale, been allowed to enter into the possession of the land, and who, by retaining possession thereof, had given the world notice of his rights to a deed and against whom there could be no imputation of laches. It modified the law as announced in Bucker v. Dooley, supra, by reducing the time in which a purchaser at a judicial sale to whom laches could be imputed should be allowed to take out a deed under such sale. It must be construed with reference to the prior existing law, and given application only to that class of cases to which the existing* law applied. As was said in Arthur v. Bonham, 10 Mod. 148, (cited with approval in Black on Interpretation of Laws): “Again, the common law must be allowed to stand unaltered as far as is consistent with a reasonable interpretation of the new law. The general rule in the exposition of all acts of parliament is this: that in all doubtful matters and where the expression is in general terms, they are to receive such a construction as may be agreeable to the rules of the common law in cases of that nature, for statutes are not presumed to make any alteration in the common law further or otherwise than the act does expressly declare, and therefore in all general matters the law presumes the act did not intend to make any alteration, for if the parliament had that design they would have expressed it in the act.” It is entirely consistent with the new act to give it application only to purchasers pure and simple,—those who have only such rights as grew out of the acceptance of their bids at the sale. The evil designed to be remedied by the new act was to shorten the time in which a purchaser who had but the bare right of the highest bidder should be allowed to take a deed and oust the party in possession of the land. There was no legislative intent to establish a rule as to a purchaser who had entered into possession and had neglected to take out a deed, and whose neglect had not and could not injure any one, and whose negiect did not justify the imputation of laches. That the enactment designed merely to shorten the time in which a purchaser should be allowed to oust the occupant of premises which had been sold at a judicial sale, and should not be used to perpetrate an indefensible wrong against one who, under the purchase, had, as here, occupied the premises* for so many years, was clearly foreign to the legislative intent. The established rules for construing statutes, as well as every dictate of natural justice, demand said section 30 shall not be deemed to apply do the case at bar. While, as a general rule, legal titles prevail in ejectment, still ejectment cannot be maintained 'against one who is in the lawful and' rightful possession of land. (Stow v. Russell, 36 Ill. 18; Sands v. Wacaser, 149 id. 530.) In those cases, and in many other cases cited in Sands v. Wacaser, the rule is established that facts which disprove that the defendant in an ejectment suit unlawfully withholds premises from the possession of the plaintiff, constitute a legal defense to the action. In my opinion the judgment ousting the appellant from the possession of these lands should be reversed.